Citation Nr: 0007184	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  97-01 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a left knee 
disorder, currently evaluated as 20 percent disabling.

2.  Entitlement to a rating in excess of 10 percent for 
fracture of the left wrist.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for a low back 
disorder.

5.  Entitlement to a rating in excess of zero percent for 
thalassemia minor.

6.  Entitlement to service connection for headaches.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cervical spine disorder.

8.  Entitlement to service connection for herpes.

9.  Entitlement to a compensable rating for a fractured nose.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from January 1972 to February 
1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the regional 
office (RO) dated in 1992 and 1994.  

In June 1999, the veteran's representative submitted 
additional evidence directly to the Board without a waiver of 
review by the regional office.  As such evidence is not 
relevant to the issues decided in this decision, a remand for 
review of such evidence by the RO is not necessary.  See 
38 C.F.R. § 20.1304 (1999).  This evidence is referred to the 
RO for appropriate action.

The veteran's claims for service connection for herpes 
genitalis and for a compensable rating for fracture of the 
nose are the subject of the Remand part of this decision.

FINDINGS OF FACT

1.  In an October 1992 rating decision, the RO denied an 
increased rating for a left knee disorder and denied service 
connection for right knee and low back disabilities.

2.  The RO notified the appellant of the October 1992 rating 
decision by a letter dated December 11, 1992.

3.  In November 1993, the appellant filed a notice of 
disagreement (NOD) concerning the denial of an increased 
rating for a left knee disorder and service connection for 
right knee and low back disabilities.

4.  In December 1993, the RO issued a statement of the case 
(SOC) concerning the denial of an increased rating for a left 
knee disorder and service connection for right knee and low 
back disabilities.

5.  The veteran did not file a substantive appeal as to any 
of the issues in the December 1993 SOC within 60 days of the 
SOC or within one year of the notice of the October 1992 
rating decision.  

6.  In a July 1994 rating decision, the RO denied an 
increased rating for a left wrist disability.

7.  The RO notified the appellant of the July 1994 rating 
decision by a letter dated July 18, 1994.

8.  In March 1995, the appellant filed a NOD concerning the 
issues decided by the RO in its July 1994 rating decision.

9.  In March 1995, the RO issued a SOC concerning, inter 
alia, entitlement to an increased rating for a left wrist 
disorder.

10.  The veteran did not file a substantive appeal as to the 
issue of entitlement to an increased rating for a left wrist 
disorder within one year of the notice of the July 1994 
rating decision, or within 60 days of the March 1995 SOC.

11.  In March 1995, the veteran was notified by the RO that 
service connection had been granted for thalassemia minor, 
and that a noncompensable rating had been assigned for the 
disability.

12.  On March 30, 1995, the veteran filed a NOD with the RO's 
rating of his disability from thalassemia minor.

13.  On August 31, 1995, the RO issued a SOC concerning, 
inter alia, the noncompensable rating assigned for 
thalassemia minor.

14.  The veteran did not file a substantive appeal as to the 
issue of a compensable rating for thalassemia minor within 
one year of the notice of the March 1995 rating decision, or 
within 60 days of the August 1995 SOC.

15.  The record contains no competent medical evidence or 
opinion which indicates that the veteran has a current 
disability manifested by headaches which is related to any 
disease or injury he incurred during his active military 
service.

16.  In an October 1992 rating decision, the RO denied 
entitlement to service connection for a cervical spine 
disorder.

17.  The veteran was notified of the denial of service 
connection for a cervical spine disorder by a letter dated 
December 11, 1992, and did not appeal that denial.

18.  Since the October 1992 rating decision, the veteran has 
not submitted evidence that was not previously considered by 
agency decisionmakers and that bears directly and 
substantially on the question of whether he has current 
disability from cervical spine disorder which is related to a 
disease or injury he incurred during his active military 
service.

19.  The record contains no competent medical evidence that 
the veteran has current disability from a disorder manifested 
by headaches which is related to any disease or injury he 
incurred during his active military service.

20.  The veteran has submitted some evidence of current 
disability from herpes genitalis and some evidence of 
continuous symptoms similar to a disorder diagnosed as herpes 
genitalis during the veteran's active military service.


CONCLUSIONS OF LAW

1.  There is no appeal pending before the Board concerning 
the issues of entitlement to an increased rating for a left 
knee disorder, service connection for a right knee or low 
back disorder, an increased rating for a left wrist disorder, 
or a rating in excess of zero percent for thalassemia minor.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302 (1999).

2.  The claim of entitlement to service connection for 
headaches is not well grounded.  38 U.S.C.A. §§ 101(16), 
1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).

3.  The RO's December 1989 rating decision, which denied 
service connection for a cervical spine disorder is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1999).

4.  The veteran has not submitted new and material evidence 
to reopen his claim of entitlement to service connection for 
a cervical spine disorder.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).

5.  The claim of entitlement to service connection for herpes 
genitalis is well grounded.  38 U.S.C.A. §§ 101(16), 1110, 
5107 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal of Claims

Appellate review of a RO decision is initiated by a timely 
filed NOD and completed by a timely filed substantive appeal 
after a SOC is furnished.  38 U.S.C.A. § 7105(a) (West 1991), 
38 C.F.R. § 20.200 (1999).  An NOD is a written communication 
from a claimant or his representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result.  38 C.F.R. § 20.201 (1999).  A 
substantive appeal consists of a properly completed VA Form 9 
"Appeal to the Board of Veterans' Appeals," or 
correspondence containing the necessary information.  
38 C.F.R. § 20.202 (1999).  A substantive appeal must be 
filed within 60 days of the date that the agency of original 
jurisdiction mails the SOC to the appellant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b) (1999).  
A substantive appeal postmarked prior to the expiration of 
the applicable time period will be accepted as timely filed.  
In the event that the postmark is not of record, the postmark 
date will be presumed to be five days prior to the date of 
receipt of the document by the Department of Veterans Affairs 
(VA).  38 C.F.R. § 20.305 (1999).

In November 1993, the veteran filed a NOD with the October 
1992 denial of an increased rating for a left knee disorder 
and of service connection for a right knee disorder and a low 
back disorder.  On December 23, 1993, the RO provided him 
with a SOC that addressed such issues.  In April 1994, the RO 
granted the veteran an extension of time until December 13, 
1994, to perfect an appeal.  The veteran did not file a VA 
Form 9 to perfect his appeal of those issues until March 30, 
1995.

In March 1995, the veteran filed a NOD with a rating decision 
in which the RO denied service connection for thalassemia 
minor (claimed as anemia), herpes, and headaches, denied an 
increased rating for fracture of the left wrist, assigned a 
zero percent rating for fracture of the nose, and determined 
that no new and material evidence had been submitted to 
reopen a claim for service connection for a cervical spine 
disorder.  On March 14, 1995, the RO provided the veteran a 
SOC which addressed these issues.  On March 30, 1995, the 
veteran filed a VA Form 9 which identified as issues for 
appeal his claims for service connection for herpes, 
headaches, and a cervical spine disorder, and his claim for 
an increased rating for a fracture of the nose.  The file 
contains no subsequently dated correspondence or other 
written communication which would suffice as a timely 
substantive appeal concerning the issue of an increased 
rating for a left wrist disorder.

In March 1995, the RO granted service connection and assigned 
a noncompensable disability evaluation for thalassemia minor.  
Later that month, the veteran filed a NOD with the rating 
assigned by the RO for thalassemia minor.  On August 31, 
1995, the RO provided him with a SOC which addressed the 
rating.  The file contains no subsequently dated 
correspondence or other written communication that would 
suffice as a timely substantive appeal concerning the issue 
of entitlement to a compensable rating for thalassemia minor.

The Board notes that the Court, in Fenderson v. West, 12 Vet. 
App. 119 (1999) held, in part, that the RO never issued a SOC 
concerning an appeal from the initial assignment of a 
disability evaluation, as the RO had characterized the issue 
in the SOC as one of entitlement to an increased evaluation.  
In this case, however, the RO characterized the issue in the 
August 1995 SOC as "Evaluation of service connected 
thalassemia minor currently evaluated as 0 percent 
disabling."  Consequently, the Board concludes that this SOC 
did not characterize the issue as one of entitlement to an 
increased rating and, hence, Fenderson does not apply to 
require the issuance of another SOC concerning this issue.

The Board finds that the veteran did not timely file a 
substantive appeal on the issues of entitlement to service 
connection for a right knee disorder, a low back disorder, 
increased ratings for a left knee disorder and a left wrist 
disorder, and a compensable rating for thalassemia minor.

The Court has held that it was proper for the Board to 
dismiss the appeal of a veteran who did not file a timely 
substantive appeal and did not request prior to the 
expiration of the time limit for such filing an extension of 
time within which to file a substantive appeal.  See Roy v. 
Brown, 5 Vet. App. 554 (1993).  The Court opined that the 
Secretary was correct in arguing that the "formality" of 
perfecting an appeal to the Board is part of a clear and 
unambiguous statutory and regulatory scheme which requires 
the filing of both a NOD and a formal appeal.  Id. at 555.

The Board concludes that there is no appeal pending before it 
concerning the issues of entitlement to service connection 
for a right knee disorder or a low back disorder, increased 
ratings for a left knee disorder or a left wrist disorder, 
and a compensable rating for thalassemia minor.

II.  Claims for Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet. App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

For the reasons discussed below, the Board finds that the 
veteran's claim of entitlement to service connection for 
headaches is not well grounded.  Although the RO did not 
specifically state that it denied this claim on the basis 
that it was not well grounded, the Board concludes that this 
error was not prejudicial to the claimant.  See Edenfield v. 
Brown, 8 Vet. App. 384 (1995) (deciding that the remedy for 
the Board's deciding on the merits a claim that is not well 
grounded should be affirmance, on the basis of nonprejudicial 
error).  While the RO denied service connection on the 
merits, the Board concludes that denying the claim because 
the claim is not well grounded is not prejudicial to the 
appellant, as the appellant's arguments concerning the merits 
of the claim included, at least by inference, the argument 
that sufficient evidence to establish a well-grounded claim 
is of record.  Therefore, the Board finds that it is not 
necessary to remand the matter for the issuance of a 
supplemental statement of the case concerning whether or not 
the claim is well grounded.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92) 
at 7-10.

Where a claim is not well grounded it is incomplete, and the 
Department of Veterans Affairs (VA) is obliged under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application.  Robinette v. Brown, 
8 Vet. App. 69, 77-80 (1995).  In this case, the RO informed 
the appellant of the necessary evidence in the claims form he 
completed, in its notice of rating decision, and in the 
statement of the case.  The discussion below informs the 
veteran of the types of evidence lacking, and which he should 
submit for a well-grounded claim.  Unlike the situation in 
Robinette, in this case the veteran has not advised VA of the 
existence of any particular evidence which, if obtained, 
would render his claim well grounded.

A.  Headaches

The veteran testified in May 1999 that he had two types of 
headaches.  One type was in the nasal area, the other in the 
back of his head.  He implied that the headaches were related 
to injuries he sustained when he dove into a pool, hitting 
his nose and injuring his neck.  

A service medical record dated in July 1972 indicates that 
the veteran had fractured his nose two weeks earlier and 
currently had complaints of pain in the frontal sinus area.  
He was given Fiorinal.  In August 1972, his nose was 
"bumped" and he again experienced headache and pain over 
the bridge of his nose.  X-rays showed no new fracture.  In 
May 1974, the veteran was referred for a neurological 
consultation after he complained of headaches during the 
preceding year.  His symptoms were diagnosed as tension 
headache.  A neurologist found no evidence of a disease of 
the central nervous system and reported that the veteran's 
history was compatible with tension headache syndrome.  In 
October 1974, the veteran's complaints of headaches and 
insomnia were diagnosed as depression.  Subsequently dated 
in-service medical treatment records do not show complaints, 
diagnoses, or treatment associated with headaches.  However, 
a report of a December 1975 medical examination noted that 
the veteran complained of frequent headaches which were 
diagnosed as tension headaches.

The veteran reported a current complaint of headaches during 
a February 1979 VA examination.  The examination report 
contains no related diagnosis.  A computed tomography scan of 
the veteran's brain in May 1982 was within normal limits.  

VA outpatient treatment records show that the veteran 
complained of headache in January 1990.  No diagnosis of a 
disorder manifested by headache was reported.  The 
subsequently dated medical records contained in the claims 
folder do not show that the veteran has current disability 
from a disorder manifested by headaches that is related to 
any disease or injury he incurred during his active military 
service.

B.  Herpes

Concerning the second element of a well-grounded claim -- 
evidence of incurrence or aggravation of a disease or injury 
in service - the veteran's service medical records show that 
he was given a diagnosis of herpes progenitalis during his 
active military service.  As for current disability, the 
report of the September 1992 VA examination contains a 
diagnosis of herpes genitalis.  There is also some evidence 
of continuity of symptomatology, as the veteran testified in 
May 1999 that he has had continuous symptoms similar to those 
which were first manifested in service.  He reported that he 
had been prescribed Acyclovir from a VA medical facility.  
The Board concludes that the record contains some evidence 
for each of the elements of a well-grounded claim for service 
connection.  More development of the evidence is necessary, 
however, as discussed in the remand portion of the decision.

III.  New and Material Evidence

In an October 1992 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
cervical spine disorder, diagnosed during a VA examination as 
chronic postural strain of the cervical spine.  The veteran 
did not file a NOD or perfect an appeal of that disallowance 
of the claim.  The decision is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1999).  The claim 
can be reopened only with the submission of new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991).

As defined by regulation, new and material evidence means 
evidence not previously submitted to the agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

In considering whether a claim may be reopened, a two-step 
analysis must be performed.  First, the Board must determine 
whether the evidence submitted in support of reopening the 
claim since the last final disallowance of the claim is new 
and material.  If the Board determines that the veteran has 
produced new and material evidence, the claim is deemed to be 
reopened and the case must then be evaluated on the basis of 
all the evidence.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  See also Glynn v. Brown, 6 Vet. App. 523 (1994).  
For the limited purpose of determining whether to reopen a 
claim, the Board must generally accept new evidence as 
credible and entitled to full weight.  Justus v. Principi, 
3 Vet. App. 510 (1992).  The new and material evidence must 
be presented or secured since the time that the claim was 
finally disallowed on any basis, rather than since the time 
that the claim was last disallowed on the merits.  See Evans 
v. Brown, 9 Vet. App. 273 (1996) (a decision by an RO 
refusing, because of a lack of new and material evidence, to 
reopen a previously and finally disallowed claim, after 
having considered newly presented evidence, is a 
"disallowance" of a claim).  If new and material evidence 
has not been submitted, the Board does not need to address 
the merits of the claims.  Sanchez v. Derwinski, 2 Vet. App. 
330 (1992).

When service connection for cervical strain was denied in 
October 1992, the evidence in the record consisted of service 
medical records, VA hospital and outpatient treatment 
records, and a report of a September 1992 VA orthopedic 
examination.

During his service, medical records indicate that the veteran 
underwent a neurosurgery consultation in May 1974.  He had 
given a history of neck stiffness and occipital headaches.  
The referring physician reported an impression of probable 
tension headache.  The neurologist reported that his findings 
were consistent with tension headache syndrome.  Service 
medical records do not show diagnoses or treatment of a 
cervical spin disorder.  In a report of a medical examination 
dated in December 1975, the examiner indicated that the 
veteran's spine was clinically normal.

The records of post-service VA treatment in the claims folder 
at the time of the RO's October 1992 decision contain no 
indication that the veteran had current disability from a 
cervical spine disorder which was related to any disease or 
injury he incurred during his active military service.  
During VA outpatient treatment in January 1983, an examiner 
noted that the veteran had mild tenderness over C6-7 and mild 
loss of curve of the cervical spine.  His neck was supple.

The September 1992 VA examination report contains a history 
that the veteran had had medical treatment in 1973 for 
headaches and neck pains.  On examination of the cervical 
spine, there was tenderness along the spinous processes of 
the third, fourth, and fifth cervical vertebrae (C3-5).  
There was no muscle spasm, muscle guarding, swelling, or 
deformity.  The veteran had full range of motion in his neck.  
An X-ray of the cervical spine showed lower cervical 
spondylosis, loss of disc space height at C6-7, posterior 
osteophyte formation at C5-6 and C6-7.  The pertinent 
diagnosis was chronic postural strain of the cervical spine, 
and minimal retrolisthesis.  The examiner who conducted the 
clinical examination reported a diagnoses of chronic postural 
strain of the cervical spine, spondylosis of the lower 
cervical spine, degenerative disc disease at C5-7, and 
minimal retrolisthesis at C4.

In denying service connection for cervical strain in October 
1992, the RO reasoned that the record contained no medical 
evidence indicating a nexus between the veteran's disability 
from a cervical spine disorder and any disease or injury he 
incurred during his active military service.

The evidence received since the RO's October 1992 
disallowance of the claim for service connection for a 
cervical spine disorder consists of VA hospital and 
outpatient treatment records, a statement from a mental 
health care provider, and statements and treatment records of 
a private chiropractor.  All of such evidence is new in the 
sense that it had not been previously considered by agency 
decisionmakers.  However, except as discussed below, such 
evidence does not bear in any way on the claim for service 
connection for a cervical spine disorder.

Some of the records submitted since the October 1992 rating 
decision show that the veteran has current disability from a 
cervical spine disorder.  During VA outpatient treatment in 
February 1994, the veteran had visibly deceased neck motion.  
An examiner noted an impression of degenerative joint disease 
at C5-7.  Another examiner noted that a computed tomography 
scan in April 1993 had shown questionable narrowing of the 
neural foramina in the lower cervical spine.

During a hearing in March 1995, the veteran asserted that his 
current neck-related disability resulted from trauma he 
sustained in service when he dove into a pool and hit the 
bottom.  He denied having sustained any trauma to his neck 
after his separation from service.

An MRI in June 1995 showed a spinal cord cyst at C6-7 which 
appeared unchanged from an MRI performed in June 1994.  Also 
detected was bony canal stenosis with multiple extradural 
defects, most severe at C4-5 and C5-6, causing spinal 
stenosis abutting the spinal cord.

More recently dated notes of private chiropractic treatment 
show that the veteran has continued to have symptoms of neck 
pain, stiffness, and cervical paravertebral muscle spasm.  In 
a letter dated in May 1999, the chiropractor reported that 
the veteran continued to suffer from extreme upper back, 
neck, and low back pain.

I have considered the veteran's May 1999 testimony.  He 
testified that he injured his cervical spine during his 
active service when he dove into a pool and hit the bottom.  
He asserted that thereafter, he developed neck stiffness and 
ache.  He stated that such symptoms were diagnosed as 
"degeneration between the C5 and C7 section of the neck" 
and that he was told that this was caused by a "major 
trauma."  He asserted that the only neck trauma he had 
sustained was from the diving incident during his active 
service.

I have reviewed the entire record and find that the new 
evidence submitted since the RO's October 1992 disallowance 
of the claim for service connection for a cervical spine 
disorder does not bear directly and substantially of the 
question at issue, as such evidence does not indicate a nexus 
between the veteran's current disability from a cervical 
spine disorder and any disease or injury he incurred during 
his active military service.  The only evidence suggestive of 
such a nexus is the veteran's testimony.  The veteran is 
competent to testify that he had a pool diving accident after 
which he had symptoms of neck pain and stiffness.  However, 
it does not appear from the record that he has the expertise 
to render an opinion about the etiology of his cervical spine 
disorders.  Therefore, his testimony does not constitute the 
medical evidence which is necessary to establish a nexus 
between his current disability and any disease or injury he 
incurred during his active military service.

The Board concludes that no evidence has been submitted since 
the October 1992 disallowance of the claim for service 
connection for a cervical spine disorder which is both new 
and material.  Therefore, the claim is not reopened.

ORDER

Entitlement to service connection for headaches is denied.

The claim of entitlement to service connection for a cervical 
spine disorder is not reopened.

The claims of entitlement to service connection for a right 
knee disorder, a low back disorder, increased ratings for a 
left knee disorder and a left wrist disorder, and a 
compensable rating thalassemia minor, are dismissed.

The claim of entitlement to service connection for herpes is 
well grounded.  To this extent only, the appeal is allowed.  


REMAND

Because the claim of entitlement to service connection for 
herpes is well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Concerning the rating to be assigned for the service-
connected nose fracture, the Board notes that, effective 
October 7, 1996, regulations concerning the evaluation of 
respiratory disorders were revised.  The SOC in March 1995 
and the supplemental SOC in August 1995 indicate that the RO 
evaluated the veteran's disability from fracture of the nose 
using the former rating criteria.  In Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991), the Court held that, when there 
has been a change in an applicable stature or regulation 
after a claim has been filed but before a final decision has 
been rendered, VA must apply the version of the statute or 
regulation which is most favorable to the claimant, unless 
Congress has expressly provided otherwise or has authorized 
VA to provide otherwise and VA has done so.  Accordingly, 
with respect to claims involving ratings for respiratory 
disorders which were pending on October 7, 1996, it well be 
necessary to determine whether the amended regulations or the 
previously existing regulations are more favorable to the 
claimant.  The more favorable regulation must then be 
applied.  The General Counsel of VA, in a precedent opinion, 
has held that the determination of whether an amended 
regulation is more beneficial to a claimant than the prior 
provisions must be made on a case-by-case basis.  VAOPGCPREC 
11-97 (O.G.C. Prec 11-97).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have recently treated the veteran for 
disability associated with fracture of 
the nose or herpes genitalis.  The RO 
should take all necessary steps to obtain 
any pertinent records which are not 
currently part of the claims folder and 
associate them with the claims folder.

2.  The veteran should be afforded a VA 
examination to evaluate his disability 
from fractured nose.  The examiner should 
determine the degree, if any, to which 
the veteran's nasal passages are 
obstructed due to fracture of the nose.  
The veteran should also be afforded a VA 
medical examination to determine if he 
has current disability from herpes 
genitalis.  If such disability is found, 
the examiner should express an opinion 
whether it is as likely as not that the 
current disability is related to the 
diagnoses of herpes progenitalis which 
are contained in the veteran's service 
medical records.  All indicated tests and 
diagnostic studies must be performed.  
The claims folder should be reviewed by 
the examiner.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claim for 
service connection for herpes genitalis.  
Also, the RO should evaluate the 
veteran's disability from fractured nose.  
The RO should determine whether the 
revised regulations pertinent to 
evaluation of respiratory disorders are 
more or less favorable to the veteran 
than the former regulations, and should 
evaluate the veteran's disability from 
fracture nose under the more favorable 
regulation.  

4.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental SOC, which should include 
the revised regulations for rating 
respiratory disorders, and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 



